Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Brendan Serapiglia on 12/15/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 1-3, 5-10, 12-18, and 20-24 are allowed by this amendment.
Claim 1.	An airplane gas turbine engine installation comprising: 
a nacelle comprising an inlet and a fan exhaust;
turbo-machinery housed in the nacelle, the turbo-machinery including a fan having fan blades, an engine core including an engine combustion chamber, and a longitudinal axis of rotation of the turbo-machinery; and
an exhaust nozzle, comprising:
a forward portion having a plurality of forward portion station plane lofts normal to [[a]] the longitudinal axis, each forward portion station plane loft indexed with an integer n so that the (n+1)th station plane loft is closer to an exit plane of the exhaust nozzle than the (n+0)th station plane loft, wherein the (n+1)th station plane loft is shifted in a direction perpendicular to the longitudinal axis and is incrementally shifted further away from the longitudinal axis relative to the (n+0)th station plane loft, and
an aft portion connected to the forward portion, the aft portion including aft portion station plane lofts normal to the longitudinal axis, the aft portion station plane lofts having a centerline parallel to the longitudinal axis; and
wherein each of the forward portion station plane lofts and each of  aft portion station plane loft are defined as a cross section perpendicular to the longitudinal axis and the cross section defines a shape of the exhaust nozzle;


the exhaust nozzle comprising a core exhaust nozzle connected to the engine core; the core exhaust nozzle including the forward portion and the aft portion, wherein: 
the forward portion includes a slope away from a heat shield, and
the aft portion connected to an aft end of the forward portion is translated away from the longitudinal axis.

Claim 3.	The airplane gas turbine engine installation of claim 1, wherein: 

the aft portion is translated away from the longitudinal axis so that the [[a]] centerline of the aft portion is parallel to the longitudinal axis.

	Claim 7.	The airplane gas turbine engine installation of claim 1, further comprising a wedge attached to the forward portion, so that wedge introduces a 

	Claim 8.	 The airplane gas turbine engine installation of claim 7 [[6]], wherein the wedge is attached between the forward portion and the aft portion.

Claim 9.	The airplane gas turbine engine installation of claim 1, wherein: 
the fan blades spin about the longitudinal axis during operation of the airplane gas turbine engine installation to generate a thrust,
the thrust comprises a thrust vector at [[an]] the exit plane of the core exhaust nozzle, and 
the aft portion station plane lofts have the centerline parallel to the longitudinal axis and the thrust vector is parallel to the longitudinal axis.  
 
Claim 10.	 The airplane gas turbine engine installation of claim 1, wherein the core exhaust nozzle consists essentially of a Ceramic Matrix Composite or other brittle or non-ductile material 

Claim 12.	The airplane gas turbine engine installation of claim 1, wherein: 
the plurality of [[the]] forward station plane lofts are shifted relative to each other by one or more amounts; 
the aft portion has a length; 
the aft portion station plane lofts have the centerline parallel to the longitudinal axis; and
such that, when the exhaust nozzle is disposed around a body and flow of gas between the exhaust nozzle and the body generates a thrust, the thrust has a thrust vector 

Claim 13.	The airplane gas turbine engine installation of claim 12, wherein: 

the one or more amounts and the length are such that a clearance C between the aft portion and the heat shield is 0.25 inches ≤ C ≤ 5 inches along an entirety of the length of the aft portion, when the heat shield is positioned between the core exhaust nozzle and an aircraft structure of an aircraft propelled using the exhaust nozzle.

Claim 14.	The airplane gas turbine engine installation of claim 13, wherein the [[a]] clearance C between the aft portion of the core exhaust nozzle and the heat shield is 0.5 inches ≤ C ≤ 5 inches.

	Claim 15.	The airplane gas turbine engine installation of claim 13, wherein the aircraft structure is a wing, a fuselage, or an empennage.

	Claim 16.	The airplane gas turbine engine installation of claim 15, further comprising a wedge attached to the forward portion so that the wedge introduces a 

	Claim 17.	The airplane gas turbine engine installation of claim 16, wherein the wedge is between the forward portion and the aft portion.

Claim 18.	The  method of claim 21, wherein the exhaust nozzle consists essentially of a Ceramic Matrix Composite or other brittle or non-ductile material 

Claim 20.	The airplane gas turbine engine installation of claim 1, wherein the (n+1)th station plane loft has a smaller flow area, as compared to the (n+0)th station plane loft.

Claim 21.	A method of making an airplane gas turbine engine installation, comprising:
obtaining a nacelle comprising an inlet and a fan exhaust;
obtaining turbo-machinery housed in the nacelle, the turbo-machinery including a fan having fan blades, an engine core including an engine combustion chamber, and a longitudinal axis of rotation of the turbo-machinery; and
making an exhaust nozzle, comprising:
identifying a forward portion and an aft portion of the exhaust nozzle; 
skewing the forward portion at an angle away from a heat shield; and 
positioning the aft portion so that the aft portion is translated, wherein: 
a first centerline of the forward portion and a second centerline the aft portion intersect but the second centerline of the aft portion remains 
the forward portion has a plurality of forward portion station plane lofts normal to [[a]] the longitudinal axis, each forward portion station plane loft indexed with an integer n so that the (n+1)th station plane loft is closer to an exit plane of the exhaust nozzle than the (n+0)th station plane loft, wherein the (n+1)th station plane loft is shifted in a direction perpendicular to the longitudinal axis th station plane loft; and
the aft portion connected to the forward portion, the aft portion including 


wherein each of the forward portion station plane lofts and each of  aft portion station plane loft are defined as a cross section perpendicular to the longitudinal axis and the cross section defines a shape of the exhaust nozzle;
connecting the exhaust nozzle, comprising a core exhaust nozzle, to the engine core; the core exhaust nozzle including the forward portion and  the aft portion, wherein: 
the forward portion includes a slope away from the [[a]] heat shield, and
the aft portion connected to an aft end of the forward portion is translated away from the longitudinal axis.

Claim 22.	The method of claim 21, wherein the exhaust nozzle is fabricated using a fiber lay-up process 

Claim 23.	The method of claim 21, 
wherein the heat shield is positioned between the core exhaust nozzle and an aircraft structure of an aircraft being propelled by the airplane gas turbine engine installation, wherein the aircraft structure is a wing, a fuselage, or an empennage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741